Citation Nr: 1227672	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for prostate cancer for accrued benefits purposes only.

2.	Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He died in March 2008 and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Appellant testified at a Board hearing via Video Conferencing from the New Orleans, Louisiana RO in June 2012.  This transcript has been associated with the file.  In July 2012, the Appellant submitted additional evidence.  However, the Appellant and her representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2011).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to his death, the Veteran was not shown to have prostate cancer attributable to Agent Orange exposure or any other incident of service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer, for accrued benefits purposes only, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Appellant in May 2008.  The May 2008 letter advised the Appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

While the Appellant was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2009 rating decision, the Board has concluded that the preponderance of the evidence is against the instant claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any questions as to the appropriate disability rating or effective date to be assigned have been rendered moot, and the absence of notice regarding these elements should not prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Additionally, the Board finds that even if the above letter and notice failed to provide the Appellant with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Appellant due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Appellant has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In considering the Appellant's claims for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death will be considered.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 CFR § 3.1000(d)(4).  The M21-1MR Part VII, Sub. 1, Ch. 4, Sec. C further states that "evidence in VA's possession" includes, but is not limited to evidence at: VA regional offices, VA insurance centers, VA medical centers, VA outpatient clinics, Vet Centers, and the Records Management Center.

In Hyatt v. Shinseki, 566 F.3d 1364, 1371 (C.A. Fed. 2009) the Court distinguished between records generated within the VA or submitted to the VA by the Appellant and records not generated by, submitted to, or otherwise within the VA's possession and control at the time of the Veteran's death.  It held that the latter were not considered "evidence in the file at the date of death" of the Veteran.  Id.  In the current case, the VA has obtained service treatment records, service personnel records, and post-service private treatment records and associated them with the claims file.  As such, the Board concludes VA's duty to assist has been satisfied.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Accrued Benefits

Accrued benefits are defined as 'periodic monetary benefits...authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid...'  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000 (a) (2011) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an '[a]pplication for accrued benefits must be filed within one year after the date of death.'  38 C.F.R. § 3.1000 (c).  In this case, the Appellant's claim was timely filed.

In Jones v. West, the Federal Circuit concluded that, 'for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.'  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).

The Veteran died in March 2008, after the date of enactment.  Therefore, the Appellant's claim is considered under the amended version of 38 U.S.C.A. § 5121(a) which repealed the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits.

In this case, prior to his death in March 2008, the Veteran filed a claim of entitlement to service connection for prostate cancer.  Thus, the Veteran had a claim pending and unadjudicated when he died.

An accrued benefits claim is, under the law, derivative of, and separate from, the Veteran's claims.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the Veteran would have been bound had he survived to have his claims finally decided.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Presumption of Herbicide Exposure Analysis

Service connection is warranted if it is determined that the Veteran was exposed to herbicides during his period of active service.  Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era, January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Service in Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) (2011).  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  

Although prostate cancer is on the list of presumptive disease associated with herbicide exposure, the Veteran does not have confirmed service in Vietnam during the Vietnam War era.  A June 2006 response from the National Personnel Records Center (NPRC) indicated there were no records of exposure to herbicide for the Veteran.  The Board acknowledges that the Veteran's April 2007 claim stated that he was claiming entitlement to service connection based on a presumption of serving in Vietnam.  The Board has also reviewed the June 2009 statement from the Veteran's friend who believes that the Veteran served in Vietnam because they discussed the matter.  The Appellant also contends that the Veteran served in Vietnam, possibly on a secret mission.  See December 2009 VA Form 9.  The Veteran does have evidence of Temporary Duty in Thailand from April to July, 1967; however, unfortunately, there is no persuasive evidence which shows that the Veteran had actual service in Republic of Vietnam.

As such, the presumption does not apply here.  See 38 C.F.R. § 3.309(e).  Service connection on the basis of presumptive exposure to herbicide agents, including Agent Orange, is therefore not warranted.

While service connection may not be granted on a presumptive basis for prostate cancer, the Veteran is not precluded from establishing service connection with evidence that such cancer was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To this extent, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim of service connection for prostate cancer must be denied.

Direct Service Connection Analysis

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson, supra.  In this case, the Veteran has been diagnosed with prostate cancer.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran had multiple medical evaluations while he was in service.  At his entrance examination in September 1964 the examiner noted no defects of the genitourinary system and the Veteran was found qualified for enlistment.  An August 1966 medical examination showed no defects noted by the examiner and on the Report of Medical History the Veteran stated he was in good health.  The Veteran was found to be qualified for remote shipment.  At the Veteran's separation examination in August 1968 again the Veteran was found to have no defects of the genitourinary system and he was ultimately qualified for separation.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with symptoms of prostate cancer.  The lack of findings of record weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes it has not.

After separation from service, there are no records reflecting complaints, diagnoses, or treatment for prostate cancer until the reference to a previous diagnosis of prostate cancer in August 2006, 38 years after separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As noted above, an August 2006 private treatment record indicated that the Veteran was being seen for a follow up of his prostate cancer.  In an April 2007 statement from the Veteran's private physician it was noted that the Veteran was currently diagnosed with rectal cancer and had previously been diagnosed with prostate cancer.  See also March 2007 private treatment record.  These records do not establish an etiological link between his current prostate cancer and an event or occurrence in-service.

The Board acknowledges that the Veteran suffered from prostate cancer prior to his death in March 2008.  However, there is no competent evidence linking his prostate cancer to any incident of service.  The Veteran himself initially filed a claim that his prostate cancer was related to service.  The Appellant has also alleged that the Veteran's prostate cancer began in service.  However, as lay persons, the Veteran and his wife are not competent to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he and the Appellant are not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in the record to support the Appellant's assertion that the Veteran's prostate cancer is etiologically related to his active service.  The normal medical findings throughout and at separation from service, as well as the absence of a diagnosis or treatment for 38 years after service, are also probative evidence against the claim for direct service connection.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for prostate cancer on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for prostate cancer, for accrued benefits purposes only, is denied.


REMAND

As noted on the cover page of this decision, the Appellant is filing a claim for entitlement to service connection for the cause of the Veteran's death.  An amended death certificate from July 2012 indicates that the Veteran died from rectal and prostate cancers.

The Appellant stated that she believes the Veteran served in Vietnam while on active duty service and as such, he was presumed to have been exposed to herbicides.  See e.g., June 2012 Board hearing transcript.  The Board observes that the Appellant was contacted in March 2010 for information pertaining to any secret operations the Veteran was part of; however she indicated that she did not have any details.  See April 2010 statement.

The Board observes that the Veteran was on Temporary Duty (TDY) from April 13 to July 12, 1967.  From his personnel records it appears that he was in Thailand during this time.  However, there is no evidence that the AOJ attempted to determine if the Veteran's unit was in Vietnam at this time, or any other time during the Veteran's service.  On remand the Agency of Original Jurisdiction (AOJ) should attempt to verify any exposure to herbicides based on service in Vietnam.

In the alternative, the Board is aware that an herbicide presumption exists for Veterans who served on specific Royal Thai Air Force Bases (RTAFB) in Thailand during the Vietnam War if their job duties included specific tasks.  The Veteran's personnel records indicate that he was in Thailand from April 13 to July 12, 1967 and his service treatment records show that he was treated in May and July 1967 at the U-Tapao Air Force Base, which is a recognized RTAFB for herbicide exposure.  Under the M21-1MR the AOJ must also review the Veteran's Military Occupational Specialty (MOS) to determine if he meets the requirements for an herbicide exposure presumption.  The M21-1MR lists 3 specific MOS categories that qualify, as well as evidence of tasks performed.  There is no competent evidence of record that the Veteran served as a security policeman, security patrol dog handler, or member of the security police squadron as his MOS notes he was a fuel specialist.  However, the AOJ should determine if the Veteran's MOS had him otherwise near the air base perimeter.  This can be shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  See M21-1MR Part IV, Sub. ii, Ch. 2, Sec. C, 10(q).

On remand, the AOJ should inform the Appellant of the presumption requirements for service in Thailand and allow her to submit any additional evidence.  The AOJ should also contact the appropriate source to obtain any outstanding treatment or personnel records and go through the appropriate steps to determine if the Veteran was exposed to herbicides while stationed in Thailand.  

Accordingly, the case is REMANDED for the following action:

1.	The Appellant should be sent an updated VCAA notice which informs her how to establish a claim for service connection due to herbicide exposure in both Vietnam and Thailand.  The notice should specifically cover the types of evidence that can be provided, to include buddy statements and other lay evidence.

2.	After completing the above, and waiting a reasonable amount of time, the AOJ should contact the appropriate source to verify the Veteran's service in Vietnam or his exposure to herbicides in Thailand.  The sources should include, but are not limited to, the Joint Services Records Research Center and Department of Defense Inventory of Herbicide Operations.

3.	After completing the above, readjudicate the Appellant's claims.  If the benefits sought are not granted, the Appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


